DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 3/31/2021 is acknowledged.  The traversal is on the ground(s) that Species 1 and 2 are not mutually exclusive.  This is not found persuasive because the Species are patentably distinct from each and recite mutually exclusive characteristics. For example, Specie 1 requires a processing unit for generating a result of video quality measurement for the comparison video, wherein the processing unit calculates distortion using feature information of the reference video, feature information of the comparison video, a perceptually sensitive region of the reference video, a perceptually sensitive region of the comparison video, and a change from the perceptually sensitive region of the reference video to the perceptually sensitive region of the comparison video, and generates the result of the video quality measurement based on the distortion while Specie 2 requires a processing unit for operating a deep neural network for perceptual quality measurement, wherein the processing unit detects a perceptually sensitive region of the reference video and a perceptually sensitive region of the comparison video and calculates a change from the perceptually sensitive region of the reference video to the perceptually sensitive region of the comparison video, wherein the perceptually sensitive region of the reference video, the perceptually sensitive region of the comparison video, and the change are input to the deep neural network for perceptual quality measurement, and wherein the deep neural network for perceptual quality measurement generates a result of measurement of video quality using the erceptually sensitive region of the reference video, the perceptually sensitive region of the comparison video, and the change. 
There is a search and/or examination burden for the patentably distinct Species as set forth above because at least the Species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries);
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2021.
The requirement is still deemed proper and is therefore made FINAL.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “a communication unit” in claims 1 and 20; and “a processing unit in claims 1, 3-5, 8, 11, 14-17 and 20.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US 20110255589 A1), hereinafter referred to as Saunders, in view of Okamoto et al. (US 20060276983 A1), hereinafter referred to as Okamoto 
Regarding claim 1, Saunders discloses video-processing apparatus, comprising. 
a processing unit for generating a result of video quality measurement for the comparison video,
wherein the processing unit calculates distortion (See [0058] - determining the degree of similarity between two video according to one embodiment and [0104] - ARM9 RISC processor) using feature information of the reference video, feature information of the comparison video, a perceptually sensitive region of the reference video (See [0028] and [0059] - constructing a mask in which a number of different perceptibility characteristics can be used. Examples of such characteristics include color, contrast, motion, and other changes, wherein the mask can be used to determine whether a particular area of a frame of video is more or less noticeable to a human eye when compared to the other areas within that frame), a perceptually sensitive region of the comparison video, and a change from the perceptually sensitive region of the reference video to the perceptually sensitive region of the comparison video (See [0060] - determine the amount of distortion between the original video and the compressed version of the video. Each area of a frame of compressed video is compared to its respective area in the respective frame of the original video and a numerical value is determined for the level of distortion; FIG. 2 – step 220), and generates the result of the video quality measurement based on the distortion (See [0063] - combining the weighted measurements into a single quality measure for the two videos; FIG. 2- step 240).
Saunders does not explicitly disclose a communication unit for receiving a reference video and a comparison video.
However, Okamoto from the same or similar endeavor of assessment of image quality discloses a communication unit for receiving a reference video and a comparison video (See [0078] - subjective quality estimating part 11 receives an undeteriorated reference video signal RI and a deteriorated video signal PI [0189] - video frames received at a personal computer terminal).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Saunders to add the teachings of Okamoto as above, in order to accurately and invariably estimating a subjective quality of optional video images and surely aligning the spatial and temporal positions of reference and deteriorated video signals when estimating a subjective video quality by comparing physical feature values of the reference and deteriorated video signals. (Okamoto, [0017] and [0018]).
Regarding claim 2, Saunders and Okamoto disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Saunders discloses video-processing apparatus of claim 1, wherein:
the feature information of the reference video includes one or more of spatial feature information of the reference video, temporal feature information of the reference video, and spatio-temporal feature information of the reference video (See [0031] and [0039] - a mask may embody information that is gathered temporally, across a range of times; and  [0066] -  combines HVS spatial, temporal, and intensity-dependent sensitivities to chrominance, luminance, structure, and contrast differences), and
the feature information of the comparison video includes one or more of spatial feature information of the comparison video, temporal feature information of the comparison video, and spatio-temporal feature information of the comparison video (See [0031] and [0039] - a mask may embody information that is gathered temporally, across a range of times; and  [0066] -  combines HVS spatial, temporal, and intensity-dependent sensitivities to chrominance, luminance, structure, and contrast differences).
Regarding claim 3, Saunders and Okamoto disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Saunders discloses video-processing apparatus of claim 2, wherein:
the processing unit extracts the spatio-temporal feature information from a spatio-temporal slice of an input video (See [0031] and [0039] - a mask may embody information that is gathered temporally, across a range of times; [0066] - HVS-based video quality metric has been developed that combines HVS spatial, temporal, and intensity-dependent sensitivities to chrominance, luminance, structure, and contrast differences;[0118] - dynamically examining regions of video (whether spatial regions of a frame or spatial, regions across a sequence)),
the input video includes one or more of the reference video and the comparison video (See FIGS. 3 and 5 - Processed Video and Reference Video), and
the spatio-temporal slice has a structure into which a Group of Pictures (GOP) of the input video is spatially divided (See [0194] - slice groups).
Regarding claim 4, Saunders and Okamoto disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Saunders does not explicitly disclose video-processing apparatus of claim 2, wherein:
the processing unit detects horizontal features and vertical features of the spatial feature information in each image of an input video, and
the processing unit detects features in a direction other than a horizontal direction and a vertical direction in the image.
However, Okamoto from the same or similar endeavor of assessment of image quality discloses the video-processing apparatus of claim 2, wherein:
the processing unit detects horizontal features and vertical features of the spatial feature information in each image of an input video (See [0031] - edges which appear in horizontal and vertical directions of the deteriorated video frame and at which brightness values
thereof suddenly change in comparison with the reference video frame corresponding thereto), and
the processing unit detects features in a direction other than a horizontal direction and a vertical direction in the image (See [0107] - other edges occurring in the remaining zones in the frame).
The motivation for combining Saunders and Okamoto has been discussed in connection with claim 1, above. 
Regarding claim 5, Saunders and Okamoto disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Saunders does not explicitly disclose video-processing apparatus of claim 4, wherein the processing unit derives a region in which perceptual sensitivity is high from the image using an edge detection method.
However, Okamoto from the same or similar endeavor of assessment of image quality discloses the video-processing apparatus of claim 4, wherein the processing unit derives a region in which perceptual sensitivity is high from the image using an edge detection method (See [0187] edge regions).
The motivation for combining Saunders and Okamoto has been discussed in connection with claim 1, above. 
Regarding claim 6, Saunders and Okamoto disclose all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Saunders does not explicitly disclose video-processing apparatus of claim 5, wherein the edge detection method is a method using a Sobel operation.
However, Okamoto from the same or similar endeavor of assessment of image quality discloses the video-processing apparatus of claim 5, wherein the edge detection method is a method using a Sobel operation (See [0101] - Sobel filter to enhance an edge according to pixel brightness values and quantize a deterioration of the edge.).
The motivation for combining Saunders and Okamoto has been discussed in connection with claim 1, above. 
Regarding claim 10, Saunders and Okamoto disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
the video-processing apparatus of claim 1, wherein:
the perceptually sensitive region of the reference video includes one or more of a spatial perceptually sensitive region of the reference video, a temporal perceptually sensitive region of the reference video, and a spatio-temporal perceptually sensitive region of the reference video (See [0031] and [0039] - a mask may embody information that is gathered temporally, across a range of times; and  [0066] -  combines HVS spatial, temporal, and intensity-dependent sensitivities to chrominance, luminance, structure, and contrast differences See also [0059] – a mask can be used to determine whether a particular area of a frame of video is more or less noticeable to a human eye when compared to the other areas within that frame), and
the perceptually sensitive region of the reference video includes one or more of a spatial perceptually sensitive region of the reference video, a temporal perceptually sensitive region of the reference video, and a spatio-temporal perceptually sensitive region of the reference video (See [0031] and [0039] - a mask may embody information that is gathered temporally, across a range of times; and  [0066] -  combines HVS spatial, temporal, and intensity-dependent sensitivities to chrominance, luminance, structure, and contrast differences. See also [0059] – a mask can be used to determine whether a particular area of a frame of video is more or less noticeable to a human eye when compared to the other areas within that frame).
Regarding claim 11, Saunders and Okamoto disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Furthermore, Saunders discloses the video-processing apparatus of claim 10, wherein:
the processing unit generates a spatial randomness map by calculating spatial randomness values of pixels or first blocks in each image of an input video (See [0120] - calculating absolute differences between pixels that are adjacent horizontally or vertically in a region),
the input video is the reference video or the comparison video (See FIG. 9 and corresponding text –input video]) and, and
the processing unit generates a smoothness map by calculating background smoothness values of second blocks in each image of the input video (See [0120] - low RF factor of a region would indicate "smoothness").
Regarding claim 12, Saunders and Okamoto disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Saunders discloses the video-processing apparatus of claim 1, wherein the change is a difference between the perceptually sensitive region of the reference video and the perceptually sensitive region of the comparison video (See [0025] - mask can be used to determine how much the HVS will perceive or notice a change or error between a referenced video and a processed video).
Regarding claim 13, Saunders and Okamoto disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
Furthermore, Saunders discloses the video-processing apparatus of claim 12, wherein the distortion includes one or more of spatial distortion, temporal distortion, and spatio-temporal distortion change (See [0027] - for example, spatial, temporal [0060] - deriving an area by area distortion measure between the two videos.)
Regarding claim 14, Saunders and Okamoto disclose all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
the video-processing apparatus of claim 13, wherein:
the processing unit extracts representative spatial information of the reference video using spatial feature information of the reference video, a spatial perceptually sensitive region of the reference video, and a change in the spatial perceptually sensitive region (See [0028] and [0032]- perceptibility considerations are used to create the mask of procedure 110. A number of different perceptibility characteristics can be used to create the mask. Examples of such characteristics include color, contrast, motion, and other changes and [0059] - mask can be used to determine how much the HYS will perceive or notice a change or error between a referenced video and a processed video),
the processing unit extracts representative spatial information of the comparison video using spatial feature information of the comparison video, a spatial perceptually sensitive region of the comparison video, and a change in the spatial perceptually sensitive region (See [0028] and [0032]- perceptibility considerations are used to create the mask of procedure 110. A number of different perceptibility characteristics can be used to create the mask. Examples of such characteristics include color, contrast, motion, and other changes and [0059] - mask can be used to determine how much the HYS will perceive or notice a change or error between a referenced video and a processed video),
the processing unit calculates the spatial distortion (See [0060] -deriving an area by area distortion),
the spatial distortion is a difference between the representative spatial information of the reference video and the representative spatial information of the comparison video (See [0060] - determine the amount of distortion between the original video and the compressed version of the video), and
the change in the spatial perceptually sensitive region is a change from the spatial perceptually sensitive region of the reference video to the spatial perceptually sensitive region of the comparison video (See [0059] - how much the HYS will perceive or notice a change or error between a referenced video and a processed video).
Regarding claim 15, Saunders and Okamoto disclose all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Furthermore, Saunders discloses the video-processing apparatus of claim 14, wherein:
the processing unit generates combined spatial information of the reference video by combining the spatial feature information of the reference video, the spatial perceptually sensitive region of the reference video, and the change in the spatial perceptually sensitive region (See [0030], [0032] and [0063]  -combining the weighted measurements into a single quality measure),
the processing unit extracts representative spatial information of each image of the reference video from the combined spatial information (See [0063] -the values of each area of each frame can be combined into a single value for each frame.), and
the processing unit extracts the representative spatial information of the reference video from the representative spatial information of each image of the reference video (See [0063] -the value for each frame can be combined into a single value for the video sequence).
16. The video-processing apparatus of claim 13, wherein:
the processing unit extracts representative temporal information of the reference video using temporal feature information of the reference video, a temporal perceptually sensitive region of the reference video, and a change in the temporal perceptually sensitive region (See [0028] and [0032]- perceptibility considerations are used to create the mask of procedure 110. A number of different perceptibility characteristics can be used to create the mask. Examples of such characteristics include color, contrast, motion, and other changes and [0059] - mask can be used to determine how much the HYS will perceive or notice a change or error between a referenced video and a processed video),,
the processing unit extracts the representative temporal information of the comparison video using temporal feature information of the comparison video, a temporal perceptually sensitive region of the comparison video, and a change in the temporal perceptually sensitive region (See [0028] and [0032]- perceptibility considerations are used to create the mask of procedure 110. A number of different perceptibility characteristics can be used to create the mask. Examples of such characteristics include color, contrast, motion, and other changes and [0059] - mask can be used to determine how much the HYS will perceive or notice a change or error between a referenced video and a processed video),,
the processing unit calculates the temporal distortion (See [0060] -deriving an area by area distortion),
the temporal distortion is a difference between the representative temporal information of the reference video and the representative temporal information of the comparison video (See [0060] - determine the amount of distortion between the original video and the compressed version of the video), and
the change in the temporal perceptually sensitive region is a change from a temporal perceptually sensitive region of the reference video to a temporal perceptually sensitive region of the comparison video (See [0059] - how much the HYS will perceive or notice a change or error between a referenced video and a processed video).
Regarding claim 16, Saunders and Okamoto disclose all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
the video-processing apparatus of claim 13, wherein:
the processing unit extracts representative temporal information of the reference video using temporal feature information of the reference video, a temporal perceptually sensitive region of the reference video, and a change in the temporal perceptually sensitive region (See [0028] and [0032]- perceptibility considerations are used to create the mask of procedure 110. A number of different perceptibility characteristics can be used to create the mask. Examples of such characteristics include color, contrast, motion, and other changes and [0059] - mask can be used to determine how much the HYS will perceive or notice a change or error between a referenced video and a processed video),,
the processing unit extracts the representative temporal information of the comparison video using temporal feature information of the comparison video, a temporal perceptually sensitive region of the comparison video, and a change in the temporal perceptually sensitive region (See [0028] and [0032]- perceptibility considerations are used to create the mask of procedure 110. A number of different perceptibility characteristics can be used to create the mask. Examples of such characteristics include color, contrast, motion, and other changes and [0059] - mask can be used to determine how much the HYS will perceive or notice a change or error between a referenced video and a processed video),,
the processing unit calculates the temporal distortion (See [0060] -deriving an area by area distortion),
the temporal distortion is a difference between the representative temporal information of the reference video and the representative temporal information of the comparison video (See [0060] - determine the amount of distortion between the original video and the compressed version of the video), and
the change in the temporal perceptually sensitive region is a change from a temporal perceptually sensitive region of the reference video to a temporal perceptually sensitive region of the comparison video (See [0059] - how much the HYS will perceive or notice a change or error between a referenced video and a processed video).
Regarding claim 17, Saunders and Okamoto disclose all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Furthermore, Saunders discloses the video-processing apparatus of claim 16, wherein:
the processing unit generates combined temporal information of the reference video by combining the temporal feature information of the reference video, the temporal perceptually sensitive region of the reference video, and the change in the temporal perceptually sensitive region (See [0030], [0032] and [0063] – if there are multiple channels in a single area, these values can be combined for each area, frame, and/or video sequence),
the processing unit extracts representative temporal information of each image of the reference video from the combined temporal information, (See [0063] -the value for each frame can be combined into a single value for the video sequence), and
the processing unit extracts the representative temporal information of the reference video from the representative temporal information of each image of the reference video (See [0063] -the value for each frame can be combined into a single value for the video sequence).
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.
Furthermore, Saunders discloses computer-readable storage medium storing a program for performing the video-processing method of claim 18 (See [0274] - computer readable instructions stored in a computer readable storage medium for execution by a processor.)
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders, in view of Okamoto, and further in view of Rezazadeh (US 20110038548 A1), hereinafter referred to as Rezazadeh
Regarding claim 7, Saunders and Okamoto disclose all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim
Saunders does not explicitly disclose video-processing apparatus of claim 5, wherein:
the horizontal features and the vertical features indicate a horizontal-vertical edge map, and
the features in the direction other than the horizontal direction and the vertical direction indicate an edge map from which information about a horizontal edge and a vertical edge is excluded.
However, Rezazadeh from the same or similar endeavor of assessment of image quality discloses video-processing apparatus of claim 5, wherein:
the horizontal features and the vertical features indicate a horizontal-vertical edge map (See [0066] – vertical and horizontal edge map), and the features in the direction other than the horizontal direction and the vertical direction indicate an edge map from which information about a horizontal edge and a vertical edge is excluded ([0066] - diagonal edge map).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Saunders and Okamoto produce an edge quality measure characterizing similarity between the edges of the image X (e.g. reference image) and the edges of the image Y (comparison image) (Rezazadeh, [0019]).
Regarding claim 8, Saunders, Okamoto and Rezazadeh disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Saunders does not explicitly disclose the video-processing apparatus of claim 7, wherein:
the processing unit updates the horizontal-vertical edge map using a first perceptual weight and
the processing unit updates the edge map from which the information about the horizontal edge and the vertical edge is excluded using a second perceptual weight.
However, Rezazadeh from the same or similar endeavor of assessment of image quality discloses the video-processing apparatus of claim 7, wherein:
the processing unit updates the horizontal-vertical edge map using a first perceptual weight and
the processing unit updates the edge map from which the information about the horizontal edge and the vertical edge is excluded using a second perceptual weight (See [286] - Equation 2, e.g. weight .mu.=.lamda.=0.45 and .psi.=0.10, wherein the weights mu. Is applied to the horizontal edge map, .lamda.  to the vertical edge map and .psi. to the diagonal edge map ),
The motivation for combining Saunders, Okamoto and Rezazadeh has been discussed in connection with claim 7, above. 
Regarding claim 9, Saunders, Okamoto and Rezazadeh disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Saunders does not explicitly disclose the video-processing apparatus of claim 8, wherein the first perceptual weight and the second perceptual weight reflect a change in a spatial perceptually sensitive region.
the video-processing apparatus of claim 8, wherein the first perceptual weight and the second perceptual weight reflect a change in a spatial perceptually sensitive region (See [0281] - perceptual image structures).
The motivation for combining Saunders, Okamoto and Rezazadeh has been discussed in connection with claim 7, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/FABIO S LIMA/Primary Examiner, Art Unit 2486